Title: Charles Thomson to the American Commissioners, 13 August 1784
From: Thomson, Charles
To: American Commissioners



Gentlemen,
Philadelphia 13 Aug. 1784

In pursuance of the Orders of the Committee of the States, I have the honor to transmit to you the copy of a letter signed T. Gilfillan, dated London the 19 feby 1784 with a copy of an inspection roll of Negroes taken on board certain vessels at anchor near Staten Island on the 30 of November 1783, to be made use of in any negotiations you may have with the court of Great Britain agreeably to the instructions heretofore transmitted to you.


With great Respect I have the honor to be Gentlemen Your most obedient and most humble Servt

Chas Thomson
The Honbl. John Adams Benj Franklin & Thomas Jefferson

 
Notations: Philad Augst. 13. 1784 from The Secretary of Congress / Papers relating to Negroes carried from New York
